DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13-19 and 21-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakazawa et al. (US20170264262).
Regarding claim 1, Nakazawa discloses a surface acoustic wave (SAW) device in Fig. 10A. The SAW device comprising: a substrate (10); and an interdigitated transducer (IDT, 20) disposed above the substrate and comprising a plurality of electrodes (14), wherein: a first electrode of the plurality of electrodes comprises a first region (32), a second region (30), and a 
Regarding claim 2, similar to the first electrode, the second electrode comprises a fourth region (32), a fifth region (30) and a sixth region (32a); the fifth region is disposed between the fourth and sixth regions;  and a width of the second electrode in the fourth region (W4) is greater than a width of the second electrode in the fifth region (W3) and less than a width of the second electrode in the sixth region (W4a). See Fig. 10A and its description. Refer to Fig. 10A below.
Regarding claim 3, Nakazawa shows in Fig. 10 A the IDT arrangement comprising three electrodes (14) wherein the first electrode (middle) is connected to a first terminal (18, on the right side of the figure) and the second and third electrodes (top and bottom fingers) are connected to the terminal (18, on the left side of the figure) as claimed. 
Regarding claim 4, the electrode regions are disposed adjacent to each other as shown in Fig. 10A. Section 32A of the first electrode is adjacent to section 32A of the second electrode, section 30 of the first electrode is adjacent to section 30 of the second electrode and section 32 is adjacent to section 32 of the second electrode. 
Regarding claim 5, it should be noted that the recited limitation is not a structural limitation and therefore given little patentable weight. However, in paragraph 53 and Fig. 10C, Nakazawa discloses the acoustic velocity characteristics of the system. 
Regarding claim 6, each the electrode regions have the same characteristics as shown in Fig. 10A for the first, second and third electrodes.
[AltContent: textbox (8th, 10th section)][AltContent: textbox (7th, 9th section)][AltContent: textbox (1st, 4th section)][AltContent: textbox (3rd, 6th section)][AltContent: textbox (2nd, 5th  section)][AltContent: textbox (1st terminal)]
    PNG
    media_image1.png
    369
    742
    media_image1.png
    Greyscale
[AltContent: textbox (2nd terminal)]Regarding claim 9, the first electrode comprises a seventh region (30, closer to the right side of the figure) and an eighth region (32a); the seventh region is disposed between the first region and the eighth region; and the width of the first electrode in the first region is greater than a width of the first electrode in the seventh region and less than a width of the first electrode in the eighth region. 

Regarding claim 10, similar to the first electrode, the second electrode comprises a ninth region and a tenth region; the ninth region is disposed between the fourth region and the tenth region; and the width of the second electrode in the fourth region is greater than a width of the second electrode in the ninth region and less than a width of the second electrode in the tenth region. Please refer to Fig. 10A, annotated and reproduced for explanation purposes, above. 
Regarding claim 11, sections 7th and 9th are adjacent to each other as shown above. 
Regarding claim 13, there is a dielectric region between the plurality of electrodes. 
Regarding claim 14, similar to regions 7th and 8th, the first electrode has a 4th and a 5th region with the characteristics as claimed, wherein the width of the first electrode in the first th region (W1) and less than the width of the first electrode in the 5th region (32a).
Regarding claim 15, the second and the fourth regions may have the same width or different widths as disclosed in paragraph 55.
Regarding claim 16, the regions of the electrode are disposed linearly along the same axis, in the same layer of the SAW device and have the same height.
Regarding claim 17, the substrate is a piezoelectric substrate made of LN or LT. 
Regarding claim 18, Nakazawa discloses a SAW device comprising: a substrate (10); and an interdigitated transducer (IDT, 14) disposed above the substrate and comprising a first set of electrodes and a second set of electrodes, wherein: at least a portion of each of the first set of electrodes is disposed between an adjacent pair of electrodes in the second set of electrodes; each electrode of the first set of electrodes and the second set of electrodes comprises a first region (32), a second region (30), and a third region (32a); the second region is disposed between the first region and the third region; and a width of the first region (W4) is greater than a width of the second region (W3) and less than a width of the third region (W4a). Please refer to the explanation for claim 1.
Regarding claim 19, Fig. 10A shows the first, second, and third regions of one of the first set of electrodes are disposed adjacent to the first, second, and third regions of one of the second set of electrodes, respectively.
Regarding claim 21, the first regions of the first set of electrodes and the second set of electrodes have the same length, width, and height; the second regions of the first set of electrodes and the second set of electrodes have the same length, width, and height; and the third 
Regarding claim 22, each electrode of the first set of electrodes and the second set of electrodes comprises a fourth region and a fifth region; the fourth region of the first set of electrodes is disposed between the first region and the fifth region of the first set of electrodes; the fourth region of the second set of electrodes is disposed between the first region and the fifth region of the second set of electrodes; and the width of the first region is greater than a width of the fourth region and less than a width of the fifth region. please refer to Fig. 10A as shown above.
Regarding claim 23, the substrate is a piezoelectric substrate. 
Regarding claim 24, there is a dielectric region disposed between the first set of electrodes and the second set of electrodes.
Regarding claim 25, Fig. 10C shows the velocity characteristics of the system as claimed. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa.
Regarding claim 12, Nakazawa discloses, in paragraph 55, that the width W2a and width W2 may be the same or different. Nakazawa also discloses a relationship between W2 and W2a. However, Nakazawa fails to disclose the length of the second region (W1) being less than the .  
Allowable Subject Matter
Claims 7-8, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The references of the Prior Art fail to teach or disclose, alone or in obvious combination, the second electrode comprising a seventh region disposed adjacent to the sixth region of the second electrode; and a width of the second electrode in the seventh region is greater than the width of the second electrode in the fifth region and less than the width of the second electrode in the sixth region. Regarding claim 20, Nakazawa discloses a fourth region (30a) extending beyond a length of each of the second set of electrodes and the width less than the width of the third region; but fails to disclose the width of the fourth region being greater than the width of the second region.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show IDT electrodes with wider regions similar to the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018.  The examiner can normally be reached on M-Th 7:45-6:00pm. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837

March 12, 2021